Citation Nr: 0913289	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  08-11 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial evaluation in excess of 10 
percent for anxiety disorder.

4.  Entitlement to an initial evaluation in excess of 10 
percent for left knee retropatellar pain syndrome.

5.  Entitlement to an initial evaluation in excess of 10 
percent for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1997 to July 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his April 2008 substantive appeal, the Veteran indicated 
his desire for a Board hearing at a local VA office.  
Accordingly, the appeal is remanded for the following action:

The Veteran is to be scheduled for a 
hearing at the RO before a member of the 
Board.  

After the appellant has been afforded an opportunity to 
appear at a hearing before a Veterans Law Judge, the RO need 
not take any further adjudicatory action, but should return 
the claims folder to the Board for further appellate review.  


_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




